REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 21 and its dependent claims, the prior art (e.g., US 2013/0114871) discloses a system for a medical device (10) including a couch (14), comprising: a computer-readable storage medium storing executable instructions (806-810), and at least one processor (804) in communication (via 802) with the computer-readable storage medium, when executing the executable instructions, causing the system to implement a method, comprising: obtaining a first image acquired by a first device of the medical device (with 24), the first image including a target point (of 16) and a first reference point (230), the target point corresponding to at least one part of a subject (16). The prior art (e.g., US 2008/0031414 (fig. 9) and US 2008/0123924 (fig. 6)) also discloses the first reference point corresponding to a first marker disposed on the couch of the medical device.  
However, the prior art fails to disclose or fairly suggest a system for a medical device including a couch, comprising: a computer-readable storage medium storing executable instructions, and at least one processor in communication with the computer-readable storage medium, when executing the executable instructions, causing the system to implement a method, including: determining, based on the first image, a first spatial position of the first marker, the first spatial position corresponding to a first working position of the couch where the first device is located; determining a second spatial position of the first marker corresponding to a second working position of the couch where a second device of the medical device is located; determining, based on a difference between the first spatial position and the second spatial position, a position relationship between the at least one part of the subject and an isocenter of the second device when the couch is at the second working position; and causing an adjustment of the second working position of the couch based on the position relationship, in combination with all of the other recitations in the claim. 

Regarding claim 31 and its dependent claims, the prior art discloses a similar system.  
However, the prior art fails to disclose or fairly suggest a system for a medical device including a couch, comprising: a computer-readable storage medium storing executable instructions, and at least one processor in communication with the computer-readable storage medium, when executing the executable instructions, causing the system to implement a method, including: determining, based on the first image, a first spatial position of the first marker, the first spatial position corresponding to a first working position of the couch; determining, based on the first image, a position relationship between the first marker and the at least one part of the subject; acquiring a second image including a second reference point, the second reference point corresponding to a second marker disposed on the couch; determining, based on the second image, a second spatial position of the second marker, the second spatial position corresponding to a second working position of the couch; determining, based on the second spatial position of the second marker, a second spatial position of the first marker; and causing an adjustment of the second working position of the couch based on the second spatial position of the first marker and the position relationship between the first marker and the at least one part of the subject, in combination with all of the other recitations in the claim. 

Regarding claim 39, the prior art discloses a similar system.  
However, the prior art fails to disclose or fairly suggest a system for a medical device including a couch, comprising: a computer-readable storage medium storing executable instructions, and at least one processor in communication with the computer-readable storage medium, when executing the executable instructions, causing the system to implement a method, including: determining, based on the first image, a first spatial position of the first marker, the first spatial position corresponding to a first working position of the couch; determining, based on the first image, a position relationship between the marker and the at least one part of the subject; acquiring a second image including a second reference point representing the marker when the couch is at a second working position; determining, based on the second image, a second spatial position of the marker; and causing an adjustment of the second working position of the couch based on the second spatial position of the marker and the position relationship between the Response to Non-Final Office Action Attorney Docket No.: 20618-0265US01 Application No.: 17/114,431 Page 11 of 15 marker and the at least one part of the subject, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884